Citation Nr: 1513644	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  10-20 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral conjunctivitis.

2. Entitlement to an initial compensable rating for tinea pedis.

3. Entitlement to service connection for sinusitis.

4. Entitlement to service connection for vaginitis.

5. Entitlement to service connection for an abnormal breast lump.

6. Entitlement to an initial compensable rating for allergic rhinitis.

7. Entitlement to an initial compensable rating for bilateral plantar fasciitis with hallux valgus.

8. Entitlement to an initial compensable rating for bacterial nephritis.

9. Entitlement to an initial compensable rating for herpes. 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to January 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issues of entitlement to service connection for sinusitis, vaginitis, and an abnormal breast lump, and for entitlement to initial compensable disability ratings for rhinitis, bilateral plantar fasciitis and hallux valgus, bacterial nephritis, and herpes are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran's bilateral allergic conjunctivitis had its onset in service.

2. The Veteran's tinea pedis is manifested by dryness, flaky skin, and itchiness affecting less than 5 percent of the entire body surface area, and is not productive of constant itching; extensive lesions; disfigurement; or  nervous or systemic manifestations; and, does not require corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral allergic conjunctivitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2. The criteria for an initial compensable disability rating for tinea pedis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In February 2008, the RO sent the Veteran a letter, prior to adjudication of her claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in December 2007 and March 2008.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Relevant to the Veteran's service connection claims, during the hearing, testimony was solicited regarding the service incurrence of her alleged disabilities, continuity of symptomatology, the existence of a current disabilities, and a nexus between such disabilities and service. 

In this case, at the February 2010 hearing the undersigned asked questions to elicit information that might help substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

For the foregoing reasons, the Board finds that VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.




Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

The Veteran was treated on multiple occasions in service for bilateral conjunctivitis.  His symptoms included itchy, watery eyes, blurred vision, and pain in both eyes.  At the time of the December 2007 VA examination, the examiner noted that that condition was not present and the claim of service connection was denied.

Since service separation, the Veteran has been treated on multiple occasions for bilateral conjunctivitis with symptoms of itchy, watery eyes, blurred vision, and pain in both eyes.  At her hearing she testified that this was a chronic recurring condition linked to her allergies and that the symptoms were the same since service separation as they had been in service.  The medical evidence of record supports this contention by the Veteran.  Consequently, service connection for bilateral allergic conjunctivitis is appropriate.  38 C.F.R. § 3.304.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the need for staged ratings have not been established.

Tinea Pedis

The Veteran seeks a compensable rating for her tinea pedis, which is rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813.  The diagnostic criteria provide that dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7813. 

While acknowledging the criteria pertaining to Diagnostic Codes 7800-7805, the Board notes that the Veteran's service-connected tinea pedis has not been manifested by any scarring or disfigurement whatsoever; dermatitis is the predominant disability.  Therefore, Diagnostic Codes 7800, 7801, 7802, 7803, 7804 and 7805 are not applicable with regard to this issue.  

In addition, the Veteran's tinea pedis is confined to her feet, which represent less than 5 percent of her total body surface and less than 5 percent of her exposed body surface.  This further limits the applicable rating criteria and the range of possible evaluations that can be applied.

Pursuant to Diagnostic Code 7806, dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent evaluation.  Dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

Pursuant to Diagnostic 7817, exfoliative dermatitis (erythroderma) involving any extent of the skin and no more than topical therapy required during the past 12-month period warrants a zero percent disability rating.  Any extent of involvement of the skin and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of less than 6 weeks during the past 12-month period warrants a 10 percent disability rating.  A 30 percent evaluation is assigned for exfoliative dermatitis with any extent of involvement of the skin and requiring systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  For a 60 percent evaluation, generalized involvement of the skin, without systemic manifestations, must be present and constant or near-constant systemic therapy during the past 12-month period required.  For a 100 percent evaluation, generalized involvement of the skin and systemic manifestations (such as fever, weight loss, and hypoproteinemia) must be present, plus constant or near-constant systemic therapy required during the past 12-month period required.  38 C.F.R. § 4.118, Diagnostic Code 7817. 

Papulosquamous disorders with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immuno-suppressive drugs required for a total duration of less than six weeks during the past 12-month period are assigned a 10 percent rating.  With less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period a zero percent rating will be assigned.  38 C.F.R. § 4.118, Diagnostic Code 7822.

The VA examination of December 2007 noted a 10 year history of tinea pedis, with constant itching and the use of topical medication.  Although the condition was present at the time of the examination, the examiner noted that 0 percent of the exposed body surface area was affected.

The VA examination of March 2008 noted the Veteran's many years of tinea pedis, manifested as a constant itchy rash on both insteps and between the toes.  The Veteran used a topical cream regularly, which helped the problem but did not cure it.  There were no malignant neoplasms of the skin.  The examiner noted that 50 percent of the surface of the feet was affected, but that this amounted to only 1 percent of the total body surface and 0 percent of the exposed body surface.

At her hearing the Veteran testified that her tinea pedis continued to bother her, with cracks and sores present, and that she used both antibiotic and steroid creams to treat the condition.  In her May 2008 Notice of Disagreement, the Veteran noted that she felt that her many years of doctors' visits for this condition and the degree of pain should be considered in assigning the disability rating.

Based on the evidence of record, entitlement to an initial compensable disability rating for tinea pedis is not shown.  While the Board acknowledges the constant irritating nature of the Veteran's symptoms, the governing rating criteria are based largely upon the amount of exposed surface area of the body which is affected and whether the use of systemic corticosteroids is required.  In this instance, the Veteran's feet are the affected area, and the feet are less than the 5 percent of exposed body surface which is required for a compensable rating of a skin condition with no additional adverse symptomatology.  In addition, the Veteran has not been prescribed systemic therapies such as corticosteroids or PUVA or UVB treatment, which are the other element necessary to warrant a compensable rating for a skin disability.  As none of the applicable rating criteria for a compensable rating under any of the potentially relevant Diagnostic Codes has been met, the claim must be denied.  38 C.F.R. § 4.118.  


Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology related to tinea pedis.  Itchy rash on the feet, to include cracking and the need for topical medication, is discussed in the rating criteria for skin disabilities.  The respective rating criteria provide for higher ratings for more severe symptoms.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for allergic conjunctivitis is granted.

Entitlement to an initial compensable disability rating for tinea pedis is denied.


REMAND

The Veteran seeks service connection for sinusitis, vaginitis, and an abnormal breast lump.  She also seeks an initial compensable rating for allergic rhinitis, bilateral plantar fasciitis and hallux valgus, bacterial nephritis, and herpes zoster or shingles.  For reasons explained more fully below, all of these claims must be remanded for additional development.

The Veteran's claim of service connection for sinusitis was denied because the VA examiner stated that there was no pathology present and the RO found that there were no chronic permanent residuals.  In addition to testifying that she experiences recurring chronic sinusitis, the Veteran also stated that she regularly receives treatment for headaches and extreme facial pain related to sinusitis and has been prescribed antibiotics for the condition.  VA treatment records since service separation show treatment for symptoms which have included headaches, congestion, and upper respiratory symptoms.  A VA examination to address the possible causes of such symptoms and to indicate whether the Veteran's headaches are related to sinusitis should be accomplished on remand.

The Veteran also seeks a compensable disability rating for allergic rhinitis, which requires evidence of greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  The VA examination of March 2008 noted the presence of hypertrophic inferior turbinates, but did not indicate the extent of obstruction resulting from them.  As such, an additional VA examination and opinion to address that question is required.

The Veteran's claims of service connection for vaginitis and for a compensable disability rating for herpes are interrelated.  Specifically, the evidence shows recurrent vaginal, cervical, labial, and other genital lesions, as well as related abnormal discharge.  Recent diagnoses of nabothian cysts, Bartholin's cysts, and Gartner's cysts occurring at the same time raise issues as to whether there is a unifying underlying pathology at play which must be considered.  It is unclear if the Veteran's vaginitis is recurrent in nature and if she includes other vaginal symptoms in her understanding of the claim for vaginitis.  The record also shows that the Veteran's personal history includes past treatment for syphilis, gonorrhea, chlamydia, and HPV, all contracted in service, any residuals of which must be considered along with the claim of vaginitis under Clemons.  In addition, the record shows that the Veteran has been put on regular medication for herpes, and the rating criteria may be affected if such medication is an antibiotic or a systemic corticosteroid.

The Veteran's claim of service connection for abnormal breast lumps was denied because the treatment records in service showed a diagnosis of hamartoma, a benign and common form of irregular breast tissue, and therefore a recognized disability was not demonstrated.  However, at the hearing the Veteran testified that she was undergoing regular mammograms every six months and that one of the lumps had been removed.  As this evidence indicates that the Veteran may have a condition which does constitute a disability of the breast, a VA examination and opinion are necessary.  Moreover, the opinion should address the question of removal of tissue from the breast, which in itself may suffice for a service-connectable disability.

The Veteran is currently assigned a noncompensable (0 percent) disability rating for bilateral plantar fasciitis and hallux valgus, which was described as a mild foot injury based in part on her ability to run and engage in kickboxing.  At her hearing, the Veteran testified that she had tried running and kickboxing, but was unable to continue these activities because of the problems with her feet.  She said that even prolonged standing and prolonged walking was difficult and painful for her.  Treatment records since service separation show repeated prescriptions for insoles and orthotics, but also show diagnoses of pes cavus and hyperkeratosis.  An examination is necessary on remand to determine to what extent her current foot symptoms are related to her service-connected disabilities.

The Veteran is currently assigned a noncompensable (0 percent) disability rating for bacterial nephritis.  Criteria for higher disability ratings include edema, hypertension, or other evidence of renal dysfunction.  The Veteran testified at hearing and the evidence of record shows that she has experienced edema in her feet and legs, that she has a diagnosis of hypertension, and that she has been shown to protein in her urine.  In light of this evidence, another VA examination and opinion which address these factors is necessary on remand.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she identify any sources of private treatment for her claimed disabilities, and particularly with respect to the removal of a breast lump.  Associate with the file all updated VA records.  

2. Provide the Veteran a gynecological examination with respect to her claim of service connection for vaginitis and her claim for an increased disability rating for herpes.  Specifically, the examiner should address the following:

a) Based on the evidence of record both in service and since service separation, does the Veteran have a chronic or recurring disorder involving the vagina, labia, cervix, or other genitalia (other than herpes) which is at least as likely as not (probability 50 percent or greater) the result of service, to include as related to any of the conditions treated or diagnosed in service?

b) What is the significance, if any, of the Veteran's continued manifestations of Nabothian, Bartholin's, and Gartner's duct cysts, especially when manifested simultaneously, to include the possibility of a unifying underlying pathology?

c) Please indicate the exact nature and severity of the Veteran's herpes and the areas affected, to include an indication of the most appropriate rating criteria under either 38 C.F.R. § 4.116 or 38 C.F.R. § 4.118 or both.  Please also address the nature of any medication prescribed, to include antibiotics or systemic corticosteroids.

d) Please address any effect the conditions diagnosed might have on the Veteran's ability to work or perform activities of daily living, to include as a result of pain.

A copy of the electronic claims file should be provided to the examiner for review and the examiner should indicate that the file was reviewed in the report furnished.  

The examiner should provide a statement of reasons or rationale for all opinions rendered, with citations to the medical evidence of record as warranted.

3.  Provide the Veteran an appropriate examination to determine whether there exists any chronic disability manifested by lumps of the breast.  Consider the Veteran's testimony as to her course of treatment involving regular mammograms and the removal of a lump.  If current disability is determined to exist, the examiner should state whether it is it at least as likely as not related to active service.  

4. Provide the Veteran a podiatric examination with respect to her service-connected bilateral plantar fasciitis and hallux valgus, to specifically address the nature and severity of her symptoms within the relevant rating criteria.  Specifically, the examiner should address the Veteran's symptoms as described at hearing, including severe pain with prolonged standing or walking.  The examiner should address the evidence of treatment since service separation, including the diagnosis of pes cavus, and indicate whether this is related to the Veteran's current symptoms and her service-connected bilateral plantar fasciitis and hallux valgus.

The examiner should also review the potentially relevant rating criteria under 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284, and indicate which are the most applicable and the appropriate rating under the criteria based on symptoms, objective evidence, and treatment received.  

A copy of the electronic claims file should be provided to the examiner for review and the examiner should indicate that the file was reviewed in the report furnished.  

The examiner should provide a statement of reasons or rationale for all opinions rendered, with citations to the medical evidence of record as warranted.

5. Provide the Veteran an appropriate examination to address the claim of service connection for sinusitis and the claim for an increased disability rating for allergic rhinitis.  Specifically, the examiner should address the following:
	
a) Is it at least as likely as not (probability 50 percent or greater) that the Veteran has chronic sinusitis or any residuals thereof, to include headaches and facial pain, as a result of military service?  The examiner should address the relationship between the Veteran's symptoms in service and those occurring after service.  The examiner is advised that the Veteran's lay statements regarding symptoms should be taken into consideration when rendering any opinion.

b) With respect to the March 2008 VA examination diagnosis of allergic rhinitis with hypotrophic inferior turbinates, what is the nature and extent of the obstruction of either nasal passage as a result of these findings?  The examiner should consider the specific rating criteria of Diagnostic Code 6513 and discuss the appropriate rating to be assigned. 

A copy of the electronic claims file should be provided to the examiner for review and the examiner should indicate that the file was reviewed in the report furnished.  

The examiner should provide a statement of reasons or rationale for all opinions rendered, with citations to the medical evidence of record as warranted.

6. Provide the Veteran an appropriate examination to address the claim for an increased disability rating for bacterial nephritis.  Specifically, the examiner should address what the Veteran's specific symptoms are related to her nephritis, to include edema, renal dysfunction, and hypertension.  The examiner should be provided a copy of the rating criteria under 38 C.F.R. § 4.115a for consideration in rendering the opinion.  The examiner should address the effect, if any, of nephritis on the Veteran's ability to work.

A copy of the electronic claims file should be provided to the examiner for review and the examiner should indicate that the file was reviewed in the report furnished.  

The examiner should provide a statement of reasons or rationale for all opinions rendered, with citations to the medical evidence of record as warranted.

7.  Thereafter, readjudicate the claims. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the case is returned to the Board for further review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


